The plaintiff in error, hereinafter called defendant, was convicted in the county court of Cherokee county of pointing a pistol, and was sentenced to pay a fine of $50 and to serve three months in the county jail.
Judgment was rendered on October 12, 1929. At that time the court made an order giving 60 days to make and serve case-made but did not extend the time to file the case in this court. Thereafter, on December 6, case-made *Page 324 
was signed and settled by the trial judge, and at the same time the court made an order extending the time to file the appeal for 30 days beyond the 60 days allowed by statute. This time expired on January 10, 1930. The appeal was not lodged in this court until February 1, 1930. The appeal not having been filed within the time fixed by the statute nor within the time fixed by any order of extension, this court does not acquire jurisdiction.
The appeal is dismissed.